Exhibit 10.2

 

THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

WITH WAIVER

 

DATED AS OF MARCH 3, 2011

 

Reference is made to that certain LOAN AND SECURITY AGREEMENT dated as of
October 28, 2009 (the “Loan and Security Agreement”), by and between PRIMORIS
SERVICES CORPORATION, a Delaware corporation (the “Borrower”), which has its
chief executive office located at 2100 McKinney Avenue, Suite 1500, Dallas,
Texas 75201, and THE PRIVATEBANK AND TRUST COMPANY, (the “Bank”), whose address
is 120 South LaSalle Street, Chicago, Illinois 60603.  All capitalized terms
used herein without definition shall have the same meanings herein as those
terms have been defined in the Loan and Security Agreement.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and Bank hereby agree to amend the
Loan and Security Agreement as follows:

 

SECTION A.                          AMENDMENT

 

1.                                       The following definition “Guarantor”
and “Guaranties” in Section 1.1 Definitions is hereby deleted and the following
is inserted therefore:

 

“Guarantor” and “Guaranties” shall mean, respectively, each of and collectively,
the following Persons:  ARB, Inc.; ARB Structures, Inc.; Cardinal Contractors,
Inc.; Cardinal Mechanical, Inc.; James Construction Group, LLC; Juniper Rock
Corporation; Onquest, Inc.; Rockford Corporation; Stellaris, LLC; and any other
Person signing a Guaranty.

 

2.                                       The following definition is added, in
proper alphabetical order, to Setion 1.1 Definitions:

 

“Net Capital Expenditures” shall mean gross Capital Expenditures less sales
proceeds of plant, property and equipment.

 

3.               Section 10.4 Capital Expenditure Limitations is hereby deleted
in its entirety and replaced with the following:

 

10.4 Net Capital Expenditure Limitations.  On a rolling four quarter basis and
as of the end of each of its fiscal quarters, the Borrower shall not incure Net
Capital Expenditures in an amount greater than Twenty Million and 00/100 Dollars
($20,000,000) in the aggregate.

 

--------------------------------------------------------------------------------


 

4.                                       The address of the Borrower in Section
13.17 “Notices” is hereby delted and replace with the following address:

 

2100 McKinney Avenue, Suite 1500, Dallas, Texas 75201

 

SECTION B.                          WAIVER

 

1.                                       The Bank hereby waives the Event of
Default resulting from violation of the financial covenant as of December 31,
2010 with regard to the Capital Expenditure Limitations set forth in the prior
Section 10.4 Capital Expenditure Limitations.

 

2.                                       The Bank hereby waives the Event of
Default resulting from the violation of the affirmative covenant set forth in
Section 8.22 Nonperformance concerning the failure of the Borrower to deliver
Guaranties and Security Agreements for its domestic subsidiaries, James
Construction Group, LLC and Rockford Corporation.  As set forth in Section E
Post-Closing Requirement below, the Borrower shall deliver the Guaranties and
Security Agreements of James Construction Group, LLC and Rockford Corporation by
March 31, 2011.

 

SECTION C.                          NO OTHER CHANGE OF TERMS.

 

Except as amended by the foregoing, no other terms of the Loan and Security
Agreement are in any way changed in this Third Amendment to Loan and Security
Agreement and the Loan and Security Agreement shall continue in full force and
effect in accordance with its original terms.  Reference to this specific
Amendment need not be made in the Loan and Security Agreement, or any other
instrument or document executed in connection therewith, any reference in any
such items to the Loan and Security Agreement being sufficient to refer to the
Loan and Security Agreement as amended hereby.

 

SECTION D.                          CONDITIONS OF AMENDMENT.

 

Notwithstanding any other provisions of this Third Amendment to Loan and
Security Agreement, the Bank shall not be required to continue all or any
portion of the Loans if any of the following conditions shall have occurred:

 

1.                                       Documents.   The Borrower shall have
failed to execute and deliver or shall have failed to cause to have executed and
delivered to Bank any of the following Documents, all of which must be
satisfactory to the Bank and the Bank’s counsel in form, substance and
execution:

 

(a)                                  Amendment.   Two copies of the Third
Amendment to Loan and Security Agreement with Waiver duly executed by the
Borrower, as well as continued satisfaction of all conditions set forth in the
Loan and Security Agreement.

 

(b)                                 Acknowledgements and Reaffirmations of
Guaranties and Security Agreements.    Two copies of the Acknowledgements and
Reaffirmations of Guaranties and Security Agreements, of even date herewith,
duly executed by the Guarantors.

 

(c)                                  Review of Financial Information.  
Satisfactory review by the Bank of the Borrower’s audited historical and
projected financial information.

 

(d)                                 Business Examination.   Satisfactory
examination by the Bank of the Borrower’s business.

 

--------------------------------------------------------------------------------


 

(e)                                  Organizational and Authorization
Documents.   Copies of (i) Resolutions of the board of directors of the Borrower
approving and authorizing the execution, delivery and performance of the Third
Amendment to Loan and Security Agreement with Waiver and any further extensions,
renewals or modifications of the Loan and Security Agreement; (ii) signature and
incumbency certificates of the officers of the Borrower, executing the Third
Amendment to Loan and Security Agreement with Waiver and certifying as to the
Articles of Incorporation and Bylaws, each of which the Borrower hereby
certifies to be true and complete, and in full force and effect without
modification, it being understood that the Bank may conclusively rely on each
such document and certificate until formally advised by the Borrower of any
changes therein; (iii) a Good Standing Certificate of the Borrower issued by the
State of Delaware; and (iv) Good Standing Certificates and certificates of tax
status, as applicable, of the Guarantors issued by their respective states of
incorporation or organization.

 

(f)                                    Additional Documents.   Such other
certificates, financial statements, schedules, resolutions, opinions of counsel
and other documents which are provided for hereunder or which the Bank shall
require.

 

2.                                       Event of Default.   The Borrower hereby
represents to the Bank that no Event of Default or Unmatured Event of Default or
Material Adverse Effect has occurred or is continuing.

 

3.                                       Representations, Warranties and
Covenants. The Borrower hereby represents to the Bank that as of the date
hereof, the representations, warranties and covenants set forth in the Loan and
Security Agreement, as amended to date, are and shall be and remain true and
correct in all material respects (except that the financial covenants shall be
deemed to refer to the most recent financial statements of the Borrower
delivered to the Bank) and the Borrower is in full compliance with all other
terms and conditions of the Loan and Security Agreement.

 

SECTION E.                            POST-CLOSING REQUIREMENT.

 

The Borrower shall deliver to the Bank a Guaranty and Security Agreement each
for James Construction Group, LLC and Rockford Corporation, in form and
substance satisfactory to the Bank, by March 31, 2011.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

This Amendment may be executed in counterpart, and by facsimile and by the
different parties on different counterpart signature pages, which taken
together, shall constitute one and the same Agreement.  This Amendment shall be
governed by internal laws of the State of Illinois.

 

Dated as of the date set forth above.

 

 

 

 

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/PETER J. MOERBEEK

 

Name:

Peter J. Moerbeek

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ STEVE TREPICCIONE

 

Name:

Steve Trepiccione

 

Title:

Managing Director

 

--------------------------------------------------------------------------------